[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 04-16340                   APRIL 12, 2006
                      ________________________           THOMAS K. KAHN
                                                              CLERK
               D. C. Docket No. 02-01515-CV-ORL-31JGG

SANDYLAND PRODUCE, LLC,
a North Carolina Limited
Liability Company,

                                                  Plaintiff-Appellee,

                                 versus

TAR HEEL FARMS, INC.,
a Florida Corporation,
SCOTT S. PAINTER,
an individual,

                                                 Defendants-Appellants,

AMBROSIA FARMS OF POMPANO
BEACH, INC., a Florida
Corporation, et al.,

                                                 Defendants.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (April 12, 2006)
Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      After a careful consideration of the briefs, review of the record on appeal,

and having heard oral argument in the matter, we conclude that the judgment in

this case should be affirmed on the basis of the district court’s opinion.

      AFFIRMED.




                                           2